ON MOTION TO DISMISS APPEAL

FLETCHER, Judge.
W.J.E.’s [father] parental rights to his daughter were terminated by a judgment entered after a brief trial with limited witnesses. Although personally served with a summons for the trial, the father did not appear. As a matter of caution, the father’s court-appointed counsel filed an appeal to this court, without direction from the father, in order to provide an avenue of review of the judgment in the event that it was later learned that the father wished to appeal. However, counsel has been unable to contact the father to confirm the father’s desire to seek review, because of which we have delayed this case in an effort to ensure the father’s rights. In doing so, we have denied several motions to dismiss filed by the Department of Children' and Families [Department]. These motions have now been renewed.
We conclude that the father, by not responding to his counsel’s efforts to contact him, has abandoned his appeal (if he ever intended to pursue one), and we therefore grant the Department’s latest motion to dismiss. To protect the daughter’s best interests, we can tarry no more. In fact, we may have exceeded a reasonable time limit for resolution of this matter in our attempts to ensure the protection of the father’s rights.
In order to avoid this situation, the counsel for the father, before filing this appeal without knowing the father’s wishes, should have written to the father at his last known address, advising him of the deadline for appeal and seeking confirmation of his desires regarding it. If the father had not responded prior to the expiration of the appeal period, counsel, having fulfilled all his ethical obligations and duties, should not have filed the appeal. The interests of all concerned would thereby have been adequately protected and there would have been no delay affecting the daughter’s future.
Appeal dismissed.